Citation Nr: 1615174	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  15-26 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a higher rate of special monthly compensation (SMC) based on the need for regular aid and attendance (currently rated at the p (1) level).  

2.  Entitlement to a disability rating higher than 100 percent for loss of use of lower extremities, residual of amyotrophic lateral sclerosis (ALS).

3.  Entitlement to a disability rating higher than 50 percent for weakness of the right upper (dominant)  extremity, residual of ALS.

4.  Entitlement to a disability rating higher than 40 percent for weakness of the left (non-dominant) upper extremity, residual of ALS. 

5.  Entitlement to a disability rating higher than 10 percent for weakness of the tongue, residual of ALS.

6.  Entitlement to a disability rating higher than 10 percent for weakness of facial muscles, residual of ALS.

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from November 1961 to November 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In May 2015, the Veteran executed a new power of attorney in favor of Paralyzed Veterans of America, which effectively revoked his prior power of attorney in favor of Disabled American Veterans.

Here, the Veteran is service-connected for loss of use of lower extremities (100 percent); weakness in the right upper extremity (50 percent), weakness of the left extremity (40 percent), weakness of the tongue (10 percent), and weakness of the facial muscles (10 percent).  In addition, SMC at the (l) rate was awarded on account of loss of use of the lower extremities.  SMC at the (p) rate was also awarded on account of loss of use of the lower extremities, with additional residuals ALS disabilities rated independently as 50 percent disabling or higher.  

The Board, below, awards separate ratings for aphonia, urinary leakage, and bowel impairment, as secondary to service connected ALS.  The issues listed on the title page of this decision are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's ALS results in complete organic aphonia manifested by constant inability to communicate by speech.

2.  The Veteran has urinary leakage, a residual of ALS, which requires the wearing of absorbent materials that must be changed 2 to 4 times per day.

3.  The Veteran has bowel impairment, as a residual of ALS, which results in occasional involuntary bowel movements, necessitating wearing of a pad.


CONCLUSIONS OF LAW

1.  The criteria for a separate 100 percent disability rating for complete organic aphonia, secondary to ALS, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code (DC) 6519 (2015). 

2.  The criteria for a separate 40 percent rating for rectal leakage, secondary to ALS, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.115(b), Diagnostic Code (DC) 7518 (2015).

3.  The criteria for a separate 30 percent rating for rectal leakage, secondary to ALS, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code (DC) 7332 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

By way of background, the medical evidence shows that the Veteran was diagnosed with ALS in 1996.  In a 2009 rating decision, the RO granted service connection for ALS, effective September 23, 2008.  See 38 C.F.R. § 3.318; see also 73 Fed. Reg. 54691 (Sept. 23, 2008) (VA issued a regulation establishing presumptive service connection for ALS, effective September 23, 2008).  In addition, the RO granted service connection for multiple manifestations of ALS.    

In August 2012, VA received the Veteran's increased rating claims for the disabilities listed on the title page of this decision.  The issues on appeal must be remanded for outstanding private medical records.  However, based on the evidence currently of record, the Board finds that separate ratings are warranted for residual manifestations of the Veteran's ALS, not yet compensated.

On this record, the Board finds that the Veteran is entitled to separate ratings for aphonia, urinary leakage, and bowel impairment, all secondary to service-connected ALS.  

Inability to Communicate

Under DC 6519, complete organic aphonia is evaluated at 60 percent disabling if it results in a constant inability to speak above a whisper and is considered 100 percent disabling if it results in a constant inability to communicate by speech.  See 38 C.F.R. § 4.97, DC 6519 (2015).

The record is clear that the Veteran is diagnosed with aphonia, that is, he is unable to communicate by speech and requires the use of augmentative devices to help communicate.  Moreover, the Board finds that the frequency of his aphonia has been reasonably regarded as constant throughout the appeal period.  A September 2012 VA medical examiner stated that the Veteran could not easily communicate with others due to his abnormal speech.  A September 2014 VA medical examiner diagnosed the Veteran as having the "constant inability to communicate and aphonia/unintelligible speech."  Further, the Veteran's VA speech pathologist in April 2015 indicated that the Veteran's overall intelligibility of speech was poor, noting that he uses an IPAD with text-to-speech capabilities.  Extensive repetition or a "translator" was commonly needed.  

Accordingly, the Board concludes that the Veteran has complete organic aphonia with constant inability to communicate by speech, secondary to his ALS, so that the criteria for a separate 100 percent rating under the criteria at 38 C.F.R. § 4.97, DC 6519 are met.  38 C.F.R. §§ 4.3, 4.7.   




Urinary Leakage

Voiding dysfunction is to be rated based on urine leakage, urinary frequency, and/or obstructed voiding.  38 C.F.R. § 4.115a.  Urine leakage or urinary incontinence is assigned a compensable rating if it requires the wearing of absorbent materials.  38 C.F.R. § 4.115a.  Urinary frequency is rated at 40 percent with a daytime voiding interval of less than one hour, or awakening to void five or more times per night; at 20 percent with a daytime voiding interval between one and two hours, or awakening to void three to four times per night; and at 10 percent with a daytime voiding interval between two and three hours, or awakening to void two times per night.  Id.  Obstructed voiding is assigned a compensable rating with requirement of catheterization, or urinary hesitancy, slowness, or weakness, and certain other manifestations.  Id.

Under the rating schedule, stricture of the urethra is to be rated as voiding dysfunction.  38 C.F.R. § 4.115b, DC 7518.  

Here, the April 2015 DBQ demonstrates that the Veteran's predominant voiding dysfunction, secondary to his ALS, is urinary leakage.  The DBQ also reflects that the Veteran's ALS causes voiding frequency which requires him to use an absorbent pad two to four times a day.  Accordingly, the Board finds that a separate 40 percent rating for urinary leakage, secondary to ALS, is granted under DC 7518.

Bowel Impairment

Under DC 7332, a 10 percent rating is warranted for impairment of sphincter control of the rectum and anus with constant slight or occasional moderate leakage.  A 30 percent rating is warranted for occasional involuntary bowel movements, necessitating wearing of pad.  A 60 percent rating is warranted for extensive leakage and fairly frequent involuntary bowel movements.  A 100 percent rating is warranted for complete loss of sphincter control.  38 C.F.R. § 4.114, DC 7332 (2015).

The April 2015 DBQ reflects that the Veteran's ALS has caused him to experience occasional involuntary bowel movements necessitating the use of a pad which meets the criteria for a 30 percent rating under DC 7332.  Accordingly, a separate 30 percent rating for bowel impairment, secondary to ALS, is granted under DC 7332.  


ORDER

A separate rating of 100 percent for weakness of the tongue resulting in complete organic aphonia with constant inability to communicate by speech is granted, subject to the laws and regulations governing monetary benefits.

A separate 40 percent rating for urinary leakage, secondary to ALS, is granted, subject to the laws and regulations governing monetary benefits.

A separate 30 percent rating for bowel impairment, secondary to ALS, is granted, subject to the laws and regulations governing monetary benefits.

REMAND

Remand is necessary to request and obtain outstanding private treatment records identified by the Veteran.  

The record reflects that, in addition to the medical treatment that he receives for his ALS at the VA Medical Center, the Veteran receives medical treatment from a private neurologist, Dr. Lang.  In February 2013 correspondence, the Veteran's spouse (also identified as a registered nurse) asked that VA request treatment records from Dr. Lang, noting that those records will include a compilation of the Veteran's occupational therapy, physical therapy, speech therapy, and nurse's notes as they relate to his ALS.  

In response to RO correspondence, the Veteran sent a March 2013 letter in which he stated that he had already sent a VA Form 21-4142  (for Dr. Lang records) in 2012 and asked whether the RO had received the identified records.  It does not appear that the RO responded to the Veteran's inquiry; however, enclosed with a May 2014 VCAA letter, the RO enclosed a VA Form 21-4142 to be completed and returned by the Veteran.

There is no indication that the Veteran returned the form; nonetheless, based on the correspondence sent by the Veteran and his spouse, they are apparently under the impression that the necessary authorization/consent forms are already of record to request records from Dr. Lang.  These records are potentially relevant to all increased rating claims on appeal.  Moreover, the SMC claim for a rating higher than at the p (1) level is intertwined with the increased rating claims on appeal.

Because these identified records are relevant to the claims on appeal, the Veteran should be given an additional opportunity to complete and return the requisite authorization/consent forms so that the Board can make a fully informed decision based on all relevant and available evidence. 

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in obtaining relevant private treatment records pertinent to the increased rating claims on appeal, specifically to include reported treatment by "Dr. Dale Lang and//or  his Mona Shabazi, NP, at Hospital Surgery -Belaire Building, 5th Floor, 525 E. 71st St, NY, NY 10021.   

In so doing, advise him that an UPDATED VA Form 21-4142, Authorization and Consent to Release Information to the VA, is needed to request and obtain his records from Dr. Lang.  

Ask that he complete a new authorization/consent form for Dr. Lang and any other identified medical provider, and return it to the RO.  Also advise him that he may submit any outstanding medical records that he has in his possession, if he so chooses. 

After receiving the necessary authorization, send a records request to Dr. Lang and any other medical provider identified.  If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

2.  Thereafter, review the appeal and if the benefits continue to be denied, a Supplemental Statement of the Case will be issued to the Veteran and his representative, and established appellate procedures will follow.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


